Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office Action on the merits of application no. 16/788,347 filed 2/12/20. Claims 1-3 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1
Line 28: “planetary element is” has been amended as -- planetary elements are --.
Line 32: “of the planetary” has been amended as -- of each planetary --.
Line 34: “the planetary” has been amended as -- each planetary --.
Claim 2
Line 4: “the planetary” has been amended as -- each planetary --.
Claim 3
Line 4: “the planetary” has been amended as -- each planetary --.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious an oscillation range of the planetary element is defined into a first moveable range extending from the initial position in a drive direction in which the planetary element is moved by the torsional torque of the engine, and a second movable range extending from the initial position in a counter direction opposite to the drive direction, and the first movable range is wider than the second movable range in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Murakami ‘346 teaches a damper device, but does not disclose multiple ranges of oscillation and one being wider than the other.
Bai ‘259 discloses a high-performance torsional vibration isolator but lacks multiple ranges of oscillation and one being wider than the other.
Nakamura ‘ 715 discloses a torsional vibration damper, but does not disclose multiple ranges of oscillation and one being wider than the other.
Takahashi ‘874 teaches a torque converter with damping device but lacks multiple ranges of oscillation and one being wider than the other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659